Citation Nr: 0713321	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for post operative residuals of 
a right shoulder acromioplasty, with tendonitis, impingement 
and adhesive capsulitis (right shoulder disorder), from 
August 17, 2004?  


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from August 2002 to August 
2004.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of the Roanoke, Virginia, 
Regional Office (RO) which granted service connection for 
right shoulder, status post acromioplasty with tendonitis, 
impingement and adhesive capsulitis, and assigned a 10 
percent rating from August 17, 2004. 

In June 2006, the Board remanded this appeal for additional 
development.


FINDING OF FACT

Since August 17, 2004, the appellant's right shoulder 
disorder has not been manifested by a limitation of arm 
motion to shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right shoulder disorder have not been met at any time since 
August 17, 2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5024, 5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the August 2004 
statement of the case, the February 2005 supplemental 
statement of the case, and July 2006 correspondence, amongst 
other documents considered by the Board, fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The claim was 
readjudicated in an October 2006 supplemental statement of 
the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board in June 
2006 remanded this claim specifically to provide the veteran 
with proper notice.  As such, any error was cured by 
providing notice and readjudicating the claim.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

The veteran injured his right shoulder in November 2002.  

A magnetic resonance imaging scan in October 2003 found 
minuscule degenerative cystic lesions in the proximal 
humerus, and suspected partial tears in the articular 
surfaces of the supraspinatus and infraspinatus at the distal 
aspect.

The veteran underwent an arthroscopic decompression in 
January 2004.  A physical evaluation board in April 2004 
determined the veteran suffered from chronic right shoulder 
pain secondary to impingement syndrome, status post 
arthroscopic acromioplasty with residual pain on motion, and 
loss of range of motion due to adhesive capsulitis (flexion 
and abduction to 132 degrees).  He was separated from 
service.

At a September 2004 VA fee based examination noted complaints 
of constant right shoulder discomfort and limitation of 
motion.  Physical examination revealed the veteran's upper 
extremities to be normal.  Flexion and abduction were to 150 
degrees; external and internal rotation were to 90 degrees.  
Motion was reportedly limited by weakness and lack of 
endurance.  The diagnosis was residuals of right shoulder 
surgery with decreased range of motion.

Analysis

The veteran contends that his right shoulder disorder is 
manifested by adverse symptomatology that warrants a greater 
initial rating. It is requested that the veteran be afforded 
the benefit of the doubt.

The appellant's right shoulder disorder is manifested by some 
limitation of motion, and arthritis.  Disability evaluations 
are, however, determined by the application of a schedule of 
ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Under Diagnostic Code 5024, tenosynovitis is rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, DC 5024.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved (Diagnostic Code 5200 
etc.). When however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand or the most severely injured hand of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2006). 

The Board observes that the VA fee based examiner in 
September 2004 noted that the veteran was bilaterally 
hemisphere dominant (ambidextrous) as he wrote with his left 
hand and performed other functions with his right.  The 
Board, however, notes that the medical evidence of record 
reflects that the veteran injured his right shoulder pitching 
in baseball prior to service.  As such the Board determines 
that he is right hand dominant for rating purposes and, as 
such, ratings pertinent to the major/dominant side are 
applicable as to the impact of the veteran's disability 
involving his right shoulder.
 
In this respect, the VA examiner in September 2004 found the 
veteran's right shoulder to be within normal limits.  The 
joint demonstrated full external and internal rotation, and 
forward flexion and abduction to 150 degrees with some pain. 

Under Diagnostic Code 5201, a minimum rating of 20 percent is 
warranted when limitation of motion of the major arm is at 
shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Because the veteran is right- hand dominant and since he 
demonstrates a range of shoulder motion above the shoulder 
level a higher schedular evaluation is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5024, 5201.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the veteran. DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

As to pain on use the September 2004 examiner noted some 
weakness and lack of endurance limiting shoulder motion.  It 
was observed, however, that the shoulder was within normal 
limits.  There was no objective evidence of right shoulder 
swelling, deformity, or atrophy.  Accordingly, even when 
considering functional limitations due to pain and the other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the functional 
losses do not equate the debility contemplated by a 20 
percent rating for limitation of motion under Diagnostic Code 
5201.  

The records reveal that a magnetic resonance imaging scan in 
October 2003 did not reveal obvious osteoarthritis, but found 
minuscule degenerative cystic lesions; and, suspected partial 
tears in the articular surfaces of the supraspinatus and 
infraspinatus aspect of the right shoulder.  The scan did 
not, however, reveal the extent of any motion, and the 
shoulder's range of motion is the determinative factor here.  
The limitation of right shoulder motion is noncompensable 
under diagnostic code 5201.  As previously noted in the 
absence of compensable limitation of motion, a 10 percent 
evaluation is warranted in light of the evidence of pain on 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003, but not 
greater.

Accordingly, from August 17, 2004 to the present time, the 
Board finds that the veteran has not met the criteria for a 
rating in excess of the current 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5024, 5201.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO and to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result there from, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a service connected disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, the 
veteran's statements are not probative evidence as to the 
issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Accordingly, the claim is denied.


ORDER

A higher evaluation for post operative residuals of a right 
shoulder acromioplasty, with tendonitis, impingement and 
adhesive capsulitis is not warranted at any time since August 
17, 2004.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


